Citation Nr: 0509756	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 903A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a chronic 
psychological disorder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.  




REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the RO.  

The issue of a total compensation rating based on individual 
unemployability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDING OF FACT

The veteran is not shown to have a psychological disorder or 
any innocently acquired psychiatric disorder due to any event 
or incident in service.  



CONCLUSION OF LAW

The veteran is not shown to have a chronic psychological 
disability due to disease or injury that was incurred in or 
aggravated by service; any personality disorder is not 
disease or injury for VA compensation purposes.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that notice can be satisfied by a document 
such as a Statement of the Case, Supplemental Statement of 
the Case, or rating decision as long as the document informs 
the claimant of the information and evidence necessary to 
substantiate the claim, indicates which party is responsible 
for obtaining which portion of such information and evidence, 
and requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
VAOPGCPREC 7-2004 (2004).  

In the May 2003 Statement of the Case (SOC), the RO informed 
the veteran of the evidence necessary to substantiate the 
claim of service connection for a chronic psychological 
condition, what evidence it would obtain, and what evidence 
the veteran was responsible for obtaining.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  However, the 
Pelegrini remedy for delayed notice was the subject of a 
remand for the RO to provide the necessary notice.  This 
remedy was essentially provided by the RO in the May 2003 
SOC.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the May 2003 SOC, the RO requested enough information to 
identify and locate existing records to substantiate the 
claim for service connection for a chronic psychological 
condition, including the person, company, agency, or other 
custodian holding the records; the approximate time frame 
covered by the records; and in the case of medical treatment 
records, the condition for which treatment was provided.  

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service records are 
associated with the claims folder.  VA has obtained all known 
treatment records, and there are no outstanding records that 
could be relevant to his appeal for service connection.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 


Analysis

The veteran contends that he has a psychological condition 
brought about by trauma from experiences in combat in the 
Gulf War and that the condition has rendered him 
unemployable.  

The essential question in this case is whether the veteran 
has a psychological condition, to include PTSD.  However, the 
record contains no treatment or clinical records reflecting a 
diagnosis of a psychological condition.  

The veteran submitted an evaluation from a VA mental health 
clinic dated in July 2000.  The social worker who examined 
him stated that he appeared to be depressed and felt useless.  
She referred the veteran to a medical doctor for further 
evaluation.  

However, the veteran has not been shown to have a continuity 
of psychiatric symptomatology since service.  The competent 
evidence of record does not show the presence of a 
psychological or innocently acquire psychiatric disorder to 
include PTSD due to any event or incident of service.  

The veteran's own implied assertions that he currently has a 
psychological condition are of no probative value since 
laypersons such as the veteran are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Absence a showing of current disability due to service, 
service connection is not warranted.  



ORDER

Service connection for a chronic psychological disorder is 
denied.  



REMAND

The veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  
The Board notes in this regard that the veteran is claiming 
that he is suffering from chronic respiratory, 
gastrointestinal and orthopedic disorders that had their 
clinical onsets during his extensive period of service.  
Given the assertions regarding the veteran's claimed total 
compensation rating based on individual unemployability, the 
Board finds that additional development of the record is 
indicated.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent medical treatment received since 
January 2002.  Based on his response, the 
RO should undertake to obtain copies of 
all records from all identified treatment 
sources.  

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
current severity of any claimed 
respiratory, gastrointestinal or 
orthopedic disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
Detailed clinical findings and history 
should be reported in this regard.  

3.  The veteran also should be afforded a 
VA examination to determine the current 
severity of the service-connected left 
knee disability.  All indicated testing 
should be done in this regard.  The 
claims folder should be made available to 
the examiner.  

4.  Following completion of all indicated 
development the RO should then re-
adjudicate the pending claim in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


